News Release No. 08-162 September 2, 2008 PLATINUM GROUP METALS LTD. HOSTS WEBCAST FOR WBJV PLATINUM PROJECT UPDATE (Vancouver/Johannesburg) Platinum Group Metals Ltd. (PTM-TSX; PLG-AMEX) will conduct a teleconference in conjunction with today's announcement. The teleconference begins at 12:00PM Eastern Standard Time today, Tuesday, September 2nd, 2008. Members of the news media, investors and the general public are invited to access a live webcast of the conference call via a link on the Platinum Group Metals Ltd.’s website at www.platinumgroupmetals.net.
